DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference character “103” in fig. 3 needs to be changed to “107.” The lead line of “103” appears to be associated with a structure identified as “an operating panel 107,” as described on page 8, line 27. Reference character “103” corresponds to “[a] control device,” as described on page 9, line 1, and appears to be properly identified in fig. 1 of the Applicant’s disclosure. 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	Page 18, lines 20-21 should be corrected as follows, “large or small or whether the braking device 15 is in the [[fixed]] braked position 41 or in the released position 40.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitations are:	Claim 9, lines 1-2 recite, “an additional positioning unit.” This limitation invokes 112(f) because: (A) the word “unit” is a generic placeholder for performing the claimed function; (B) the generic place holder “unit” is modified by functional language, i.e., “wherein a position of said armature with respect to said electromagnet is ascertained by a signal from said additional positioning unit being evaluated”; and (C) the generic place holder “unit” is modified by the recitation of “additional positioning” but this language does not provide sufficient structure, material, or acts for performing the claimed function. 	Claim 10, line 2 recites, “an additional positioning unit.” This limitation invokes 112(f) because: (A) the word “unit” is used as a substitute for “means” that is a generic placeholder; (B) the generic place holder “unit” is modified by functional language, i.e., “configured to output a signal”; and (C) the generic place holder “unit” is modified by the recitation of “additional positioning,” but this language does not provide sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites, “a trigger spring configured to act on said pivoting lever in such a way that said armature is tensioned via a tensile force in a direction away from a yoke of said electromagnet.” As currently written, the claim requires a tensile force of the trigger spring to be applied to the armature “in a direction away from a yoke of said electromagnet.” However, as best understood, the trigger spring (32) applies a tensile force to one end of lever (44) of the toggle lever arrangement (31), which in turn biases the pivoting lever (28), and by way of connection the armature 36, in a direction away from a yoke of said electromagnet and into the “braked position.” There does not appear to be a tensile force applied to the armature such that the “armature is tensioned via a tensile force in a direction away from a yoke of said electromagnet.” It is unclear what structure allows a tensile force to be applied to the armature in a direction away from the yoke of the electromagnet. It is unclear what can and cannot be included within the scope of “the armature is tensioned.” Should the Applicant disagree with the Examiner’s interpretation, additional explanation regarding the limitation would be helpful. 	Claim 11, lines 6-8 recite, “the work apparatus further includes a control device and an electromagnet configured to hold the braking device in the released position.” As currently written, it is unclear if the claim requires “a control device and an electromagnet,” wherein the electromagnet is “configured to hold the braking device in the released position” or if the claim requires both the control device and the electromagnet to be considered to hold the braking device in the released position. 	Claim 15 recites, “ascertaining a pattern of actuation of the actuation lever via the control device.” It is unclear if the definition of “pattern” set forth on page 6, lines 18-20 of the disclosure, i.e., “consists of multiple attempts of actuating the brake device in a predetermined period of time,” means the operator repeatedly pulls on the actuating lever, e.g., pulling the actuating lever five times in ten seconds or pulling the actuating lever three times with a five second pause between each pull. Conversely, it is unclear if the pattern ascertained by the control device includes normal operating cycles of the work apparatus, i.e., multiple actuations over the course of a workday or any duration of time in which “regular maintenance intervals” are involved.	Claim 17 recites, “changing, via the control device, a state of at least one component of the work apparatus when the detected pattern matches the stored pattern.” This claim has the following issues:	● It is unclear what is included within the scope of “changing a state of at least one component of the work apparatus.” As best understood, Claim 15, from which this claim depends, appears to designate a change in state of the work apparatus, i.e., a method in which “the braking device is configured to be adjusted between a braked position and a released position by an operator via an actuating lever.” However, as currently written, the recitation of “changing a state of at least one component of the work apparatus” is not related to the function of the braking device. Thus, it is unclear what the Applicant intends to include within the scope of the aforementioned limitation of Claim 17. 	●On page 6, lines 8-17, the disclosure describes how the control device changes the state of at least one component of the work apparatus based on the detected pattern after comparing the detected pattern to stored patterns. It is unclear if “changing the state of at least one component” correspond to or indicate a specific “service state?” The Examiner is unclear on what constitutes a “service state.” What does it mean for the work apparatus to be in a “service state?” It is unclear what defines a specific service state of the work apparatus.	● This limitation appears to be described on page 19, lines 7-11, i.e., “[d]epending on the operating pattern 50 detected, a procedure is triggered which, for example, acts on the state of a component of the work10 apparatus 1 and changes the latter. The service state is finally ended. The work apparatus 1 is again in the operating state.” What does it mean for a “[t]he service state [to have] finally ended?” Is the work apparatus on the present invention generally in an operating state? As previously mentioned, the disclosure does not appear to describe what it means to “act on the state of a component.” Other than deactivating the electromagnet to release the braking device if it the actuating device has been pulled by the user prior to operating the work apparatus, and of course, turning the work apparatus on to perform its intended working function, there does not appear to be any further description of what defines “a state of at least one component of the work apparatus.” The disclosure does not appear to have properly described what it means to change a state of at least one component of the work apparatus. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and as best understood, Claims 4 and 11-17, are rejected under 35 U.S.C. 103 as being unpatentable over Levien et al (EP 3 412 392), herein referred to as Levien, in view of Voss et al (US Patent 4,950,985), herein referred to as Voss.	Regarding Claim 1, Levien discloses a handheld work apparatus (translation, paragraph 0024, lines 1-2) comprising: 	a tool (8); 	a drive motor (10) configured to drive said tool (translation, paragraph 0026, lines 5-6;	a mechanical braking device (15) for said tool (translation, paragraph 0001); 	an actuating lever (16); 	said braking device (15) being configured to be adjusted between a braked position (figs. 5 and 6) and a released position (fig. 4) by an operator via said actuating lever (translation, paragraph 0041, lines 1-4; i.e., the released position 40 of the pivot lever 28 puts the braking device 15 into the “braked position” [40] in which the brake band 17 is tightened around the clutch drum 20, and the fixed position 41 of the pivot lever 28 puts the braking device 15 into the “released position” [41] in which the brake band 17 does not act of the clutch drum 20);	an electromagnet (33); 	an armature (36) configured to cooperate with said electromagnet (translation, paragraph 0036, lines 2-4); 	said electromagnet (33) being configured to hold said braking device in said released position (translation, paragraph 0036, lines 5-9; as noted above, the fixed position 41 of the pivot lever 28 puts the braking device 15 into the “released position,” wherein the pivot lever 28 is held (or fixed) in place by the electromagnet 33 against the tensile force of trigger spring 32); and 	a control device (103) configured to facilitate operation of the handheld work apparatus (e.g., translation, paragraph 0045, lines 10-14 “the electromagnet 33 is connected via an electrical line 68 to a connecting plug 67 for connection to … the control device 103, which also has the rotation rate sensor, so that the electromagnet 33 can be released if the rotation rate of the cutting wheel 1 exceeds a predetermined value”).	Levien fails to disclose the control device is configured to ascertain a position of said armature with respect to said electromagnet so as to determine a position of said braking device.	However, Voss teaches it is known in the art of control devices designed to be implemented in “an arbitrary device [6] which includes an electromagnet” (col. 2, lines 22-23) for the control device (described as “an apparatus for measuring electromagnetic values of a coil,” col. 1, lines 10-11; “an evaluator” 5, col. 2, lines 60-66; and/or “an evaluation electronic 31 in the form of a microcomputer,” col. 3, lines 51-52) to be configured to ascertain a position of said armature with respect to said electromagnet (e.g., col. 1, lines 11-13, “[an apparatus] for measuring the position of [an] armature of a coil-armature magnetic system”; see also col. 2, lines 17-21 and 48-66; col. 3, lines 12-25 and 40-56).	Additionally, Voss states in col. 1, lines 52-65, “[t]hrough the provision of a measuring apparatus in accordance with the present invention, the magnetic system, i.e. the coil does not require any constructive alterations or additions such as sensors in order to continuously determine the position of the armature or the magnetic values of the coil. The measuring apparatus can simply be connected to the supply line of the magnetic system at any arbitrary location thereof which supply line is anyway part of the system. Taking as an example an electromagnet as coil/armature magnetic system, the end positions and all intermediate positions of the armature can be interrogated so that the armature can be continuously monitored and if necessary adjusted.” 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the handheld work apparatus of Levien with the teaching of Voss such that a measuring apparatus (e.g. evaluator 5 and/or evaluation electronic 31) for ascertaining the position of the armature with respect to the electromagnet taught by Voss is attached to or otherwise integrated into the control device of Levien so as to determine a position of said braking device in order to determine “the end positions and all intermediate positions of the armature [via interrogation of the test signals] so that the armature can be continuously monitored and if necessary adjusted” (Voss, col. 1, lines 65-68), allowing the control device of the handheld work apparatus to make adjustments to various operational parameters thereof to improve safety of the operator while using the apparatus. 	Additionally, the second embodiment of Voss (i.e., evaluation electronic 31) “allows [for] an accurate control of the armature movement” (col. 4, lines 19-20); suggesting the control device could not only be configured to turn the electromagnet on or off (as disclosed by Levien), ascertain the position of the armature relative to the electromagnet (as taught by Voss), but could also to adjust the amount of force required to detach the armature from the electromagnet under varying working conditions to fine tune the performance of the braking device.	Moreover, the Examiner notes that all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results, as is specifically suggested by Voss in col. 2, lines 17-24.
	Regarding Claim 2, the modified handheld work apparatus of Levien substantially disclosed above includes said mechanical braking device (15) includes a brake band (Levien 17) configured to act on a clutch drum (Levien 20) driving said tool (Levien translation, paragraph 0032, lines 6-11).
	Regarding Claim 3, the modified handheld work apparatus of Levien substantially disclosed above includes a pivoting lever (Levien 28); said actuating lever (16) being configured to mechanically actuate said pivoting lever (28, via actuating rod 29); and, said armature (36) being arranged on said pivoting lever (translation, paragraph 0036, line 2). 	Regarding Claim 4, the modified handheld work apparatus of Levien substantially disclosed above includes a trigger spring (Levien 32) configured to act on said pivoting lever (28, via trigger lever assembly 31) in such a way that said armature (36) is tensioned via a tensile force in a direction away from a yoke (Levien 34) of said electromagnet (translation, paragraph 0038, lines 29-41 and paragraph 0039).
	Regarding Claim 5, the modified handheld work apparatus of Levien substantially disclosed above includes said electromagnet (33) is configured such that when said electromagnet (33) is energized in said released position (41) of said braking device (15), said armature (36) is held on a yoke (34) of said electromagnet (33), counter to a tensile force (translation, paragraph 0038, lines 32-41).
	Regarding Claim 6, the modified handheld work apparatus of Levien substantially disclosed above includes the position of said armature (36) with respect to said electromagnet (33) is ascertained (Voss, col. 3, lines 12-17) by a test voltage being applied to said electromagnet and a resultant current flow being ascertained (Voss, col. 3, lines 48-66).
	Regarding Claim 7, the modified handheld work apparatus of Levien substantially disclosed above includes the test voltage is configured such that a magnetic force of said electromagnet which results from the test voltage is lower than a tensile force acting on said armature (Voss, col. 3, lines 30-34, i.e., “in comparison with the inertia of the armature 7 of the electromagnet 3, the needle pushes are of such short time period that the armature is not influenced in any way by the needle pulses”).
	Regarding Claim 8, the modified handheld work apparatus of Levien substantially disclosed above includes the test voltage corresponds to individual voltage pulses (Voss, col. 3, lines 18-30).
Claims 9, 10, and as best understood, Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levien (EP 3 412 392) in view of Voss (US Patent 4,950,985) and Gorenflo (US Publication 2009/0193669).	Regarding Claim 9, the modified handheld work apparatus of Levien substantially disclosed above includes a first positioning unit (i.e. the control device configured to determine the position of the braking device via data regarding the relative location of the armature relative to the electromagnet. 	The modified handheld work apparatus of Levien substantially disclosed above fails to specifically disclose an additional positioning unit, wherein a position of said armature with respect to said electromagnet is ascertained by a signal from said additional positioning unit being evaluated. 	However, Gorenflo teaches it is known in the art of work apparatus (fig. 1) with a braking device (12) to have a sensor (30) configured to “detect a position of [a portion of the braking device]” (paragraph 0027, lines 3-5), wherein the position of said portion of the brake device corresponds to a “state of the braking device 12” (paragraph 0027, lines 2-3). Gorenflo states, “[t]he output signal of the sensor 30 can thus be referred to as a state signal of the braking device 12. This state signal 12 is suppled to an electronic control unit 31 that evaluates the signal and as a function of the signal controls the devices of the power tool 10” (paragraph 0027, lines 8-12). Additonally, the sensor 30 can be a microswitch but “[i]nductive, capacitive, or visual sensors are also advantageously suitable for the detection of the state of the braking device” (paragraph 0027, lines 5-8).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the work apparatus of Levien substantially disclosed above with the teaching of Gorenflo such that an additional positioning unit is present to ascertain the position of the armature by evaluating a signal from the additional positioning unit in order to provide a certain level of redundancy in the operating system of the work apparatus. 
	Regarding Claim 10, the modified handheld work apparatus of Levien substantially disclosed above (as set forth in the rejection for Claim 9) includes an additional positioning unit (as taught by sensor 30 of Gorenflo) configured to output a signal (Gorenflo, paragraph 0027, lines 5-10); and, said control device being configured to determine a position of said armature with respect to said electromagnet by evaluating said signal from said additional positioning unit (Gorenflo, paragraph 0027, lines 3-5).
	Regarding Claim 11, Levien discloses a method for operating a handheld work apparatus (translation, paragraph 0024, lines 1-2), wherein the work apparatus includes a tool (8), a drive motor (10) configured to drive the tool (translation, paragraph 0026, lines 5-6), a mechanical braking device (15) for the tool (translation, paragraph 0001), wherein the braking device (15) is configured to be adjusted between a braked position (figs. 5 and 6) and a released position (fig. 4) by an operator via an actuating lever (translation, paragraph 0041, lines 1-4; i.e., the released position 40 of the pivot lever 28 puts the braking device 15 into the “braked position” [40] in which the brake band 17 is tightened around the clutch drum 20, and the fixed position 41 of the pivot lever 28 puts the braking device 15 into the “released position” [41] in which the brake band 17 does not act of the clutch drum 20); the work apparatus further includes a control device (103) and an electromagnet (33) configured to hold the braking device in the released position (translation, paragraph 0045, lines 10-14, “the electromagnet 33 is connected via an electrical line 68 to a connecting plug 67 for connection to a control device … [103], which also has [a] rotation sensor, so that the electromagnet 33 can be released if the rotation rate of the cutting wheel 1 exceeds a predetermined value”).	Levien fails to specifically disclose the method comprises repeatedly ascertaining whether the braking device is in the braked position or in the released position through a position of the armature with respect to the electromagnet over a period of time.	However, the following references provide teaching pertinent to the limitation set forth above:	● Voss teaches it is known in the art of operating devices with an electromagnet (coil 8) and armature (7) to repeatedly ascertain a position of the armature with respect to the electromagnet over a period of time. Voss states in col. 1, lines 53-57, “the measuring system [of Voss] continuously determine[s] the position of the armature of the magnetic values of the coil” [emphasis added]. Additionally, Voss states in col. 3, lines 45-47, “[v]ia its output, the comparator 23 provides a status signal in correspondence with the instantaneous position of the armature of the electromagnet 3” [emphasis added]. The words “continuous” and “instantaneous” suggest the measuring device is configured to “repeatedly ascertain the position of the armature.”	● Gorenflo teaches it is known in the art of hand-held work apparatus (e.g., the chainsaw of fig. 1) that include a braking device (12) with a brake band (13) configured to engage a rotating drive element (i.e., “a clutch drum … of a centrifugal clutch on which a sprocket wheel … is fixedly engaged,” paragraph 0022, lines 4-6) to provide a sensor (30) configured to determine “the state of the braking device 12” (paragraph 0027, lines 2-3) and to “detect the position of the brake lever 14” (paragraph 0027, lines 4-5). Moreover, Gorenflo states, “[t]he output signal of the sensor 30 can thus be referred to as a state signal of the braking device 12 [and] is supplied to an electronic control unit 31 that evaluates the signal and as a function of the signal controls the devices of the power tool 10” (paragraph 0027, lines 8-12). For example, Gorenflo states in paragraph 0008, lines 2-7, “the state signal can be utilized to prevent starting of the internal combustion engine when the drive motor is not running and the braking device is released. Only when the braking device is applied, i.e., movement of the working tool is prevented, the drive motor is switched to operative state, i.e., can be started.” Alternatively, Gorenflo teaches the state signal can be used activate “an engine speed limitation” function, described in paragraph 0034, wherein “[w]hen the state signal of the sensor 30 indicates to the control unit 31 that the braking device 12 is applied, i.e., the drive element 2 is blocked, an engine speed limitation … is switched to active state … and this prevents that the engine speed of the drive motor 1 will surpass the engaging speed of the clutch” (paragraph 0034, lines 11-17). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the method of Levien with the teaching of Voss and Gorenflo such that the method of Levien repeatedly ascertains whether the braking device is in the braked position or in the released position through a position of the armature with respect to the electromagnet over a period of time in order to allow the control device of the handheld work apparatus to make adjustments to various operational parameters thereof to improve safety of the operator while using the apparatus. 	Moreover, the aforementioned modification would have been obvious to one of ordinary skill in the art because Voss teaches it is known for position information to be continuously ascertained with respect to an electromagnet and armature system and Gorenflo teaches “[t]he output signal of the [braking] sensor 30 can thus be referred to as a state signal of the braking device 12 [and be] supplied to an electronic control unit 31 that evaluates the signal and as a function of the signal controls the devices of the power tool 10” (paragraph 0027, lines 8-12). Moreover, the method of Claim 11 would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  In this case, it is common sense to reduce the size of a blade to fit in a smaller area.
	Regarding Claim 12, the modified handheld work apparatus of Levien substantially disclosed above includes the control device applies test voltage pulses and ascertains a resultant current flow on the electromagnet (Voss, col. 3, lines 18-34 and lines 40-47).	Regarding Claim 13, the modified handheld work apparatus of Levien substantially disclosed above includes the control device compares the resultant current flow with reference values to ascertain whether the braking device is in the braked position or in the released position (Voss, col. 3, lines 40-47 and col. 3, line 57 - col. 4, line 17).
	Regarding Claim 14, the modified handheld work apparatus of Levien substantially disclosed above includes the control device is configured to ascertain the reference values in the braked position of the braking device. As noted above in the rejection for Claim 11, Voss teaches the measuring device continuously detects the position of the armature with respect to the electromagnet. Thus, the values indicating the braked position of the braking device can be reference values for the released position and vice versa.
As best understood, Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Levien (EP 3 412 392), Voss (US Patent 4,950,985) and Gorenflo (US Publication 2009/0193669) in view of DiLuciano et al (US Publication 2014/0042831), herein referred to as DiLuciano.	
Regarding Claim 15, the modified handheld work apparatus of Levien substantially disclosed above fails to specifically include ascertaining a pattern of actuation of the actuating lever via the control device.	However, Gorenflo teaches it is known in the art of handheld work apparatus with different modes of operation to provide the operator with a number of ways of changing the mode thereof, e.g., for “[s]witching off the engine speed limitation after the starting procedure can be realized … by actuation of a pushbutton 55 by the operator or an activity performed by the operator, for example, acceleration several times or switching on and off the braking device” (paragraph 0038, lines 15-20) [emphases added].	Additionally, DiLuciano teaches it is known in the art of safety systems (10) for mechanical and electrical devices (e.g., “a circular saw, a power saw, [etc.],” paragraph 0029, lines 10-11) to use an activation mechanism (12, i.e., “[a] switch, knob, slide or other suitable mechanism that includes a sensor or switch configured to detect when the activation mechanism is actuated and to produce a corresponding activation signal” [emphasis added], paragraph 0026, lines 4-7) to input signals to a motor controller (CPU 18) of a safety circuit (14) that is “programmed to control the power section in response to various inputs [from the] activation mechanism” (paragraph 0029, lines 17-21). For example, “[s]afety circuit (14) is configured to transition from a locked state to a normal operation state after receiving [an] unlocking code … [including] a predetermined unlocking pulse or sequence of unlocking pulses required to transition safety circuit (14) from a locked state to a normal operation state” (paragraph 0035, lines 1-6). DiLuciano states in paragraph 0035, lines 21-25, “the unlocking code may require that three unlocking pulses be received by safety circuit (14) within thirty seconds and that there is between a five second and ten second pause between the first and second unlocking pulses.” The safety circuit is also configured “to store and respond to multiple master codes” that can be programmed for individual operators of the work apparatus (paragraph 0043), wherein the master code must be entered via the activation mechanism before the work apparatus can be operated.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the method of Levien substantially disclosed above with the teaching of Gorenflo and DiLuciano such that the control device ascertains a pattern of actuation of the actuating lever in order to allow the operator to unlock the work apparatus (as taught by DiLuciano) or to change the mode of operation of the work apparatus (as taught by Gorenflo, e.g., engine speed limitation mode) simply by entering a code which is ascertained by the control device by the pattern of actuation imparted through the actuating lever and the response to the varying position signals of the armature relative to the electromagnet.  
	Regarding Claim 16, the modified handheld work apparatus of Levien substantially disclosed above includes comparing the detected pattern of the actuation of the actuating lever with a stored pattern via the control device. As noted above, in the rejection for Claim 15, Diluciano teaches the safety circuit is configured “to store and respond to multiple master codes” that can be programmed for individual operators of the work apparatus (paragraph 0043), wherein the master code must be entered via the activation mechanism before the work apparatus can be operated. It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to program various “actuation codes” into the memory of the controller so as to allow the user to put the work apparatus in a specific operating state based upon the corresponding actuation code.
	Regarding Claim 17, the modified handheld work apparatus of Levien substantially disclosed above includes changing, via the control device, a state of at least one component of the work apparatus when the detected pattern matches the stored pattern. Gorenflo teaches at least one alternate state, i.e., engine speed limitation mode (paragraph 0034). Diluciano teaches it is known for devices to be placed in a locked mode, wherein when an unlocking code is entered via activation mechanism (12), the device is unlocked such that the state of the device changes to be ready for operation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	● Nitschmann et al (US Patent 4,385,442) discloses a chainsaw with an indicator arm (17) that warns the operator when the brake band (2) is broken or has failed.	● Spencer (US Patent 5,198,764) discloses an electromagnetic position detecting arrangement (fig. 3). 	● Gilmore et al (US Patent 6,845,279) discloses a system for controlling and monitoring portable power tools. 	● Lorini (US Publication 2014/0157522) discloses an induction sensor used for detecting the closed position of a portion of a working tool (paragraph 0052).	● Crescenti (US Publication 2016/0378097) discloses a handheld power tool (10) with a control unit 60 configured in electrical and operational communication with a “security lock-out device” 50, see fig. 1, wherein “if the input parameters 56 [into the lock-out device] match the predetermined values 66, the control unit 60 may place the power tool 10 in an operative state that permits the power tool 10 to operate under normal operating conditions described above. On the other hand, if the input parameters 56 do not match the predetermined values 66, the control unit 60 may place the power tool 10 in a locked-out state that prevents the power tool 10 from operating under normal operating conditions” (paragraph 0048, lines 17-24). 	● Beschorner et al (US Publication 2017/0138018) discloses a control system with a user interface that allows an operator to “diagnose a problem … via one or more different diagnostic routines (e.g., a manually triggered routine, [etc.])” (paragraph 0036, lines 6-9), wherein the input for a manually triggered routine “may be generated via manipulation of interface device 40” (paragraph 0037, lines 6-7) and could include “a particular pattern or sequence of movements” (paragraph 0038, lines 9-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 8, 2022



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/08/2022